Case 6:20-cv-02292-PGB-EJK Document 29 Filed 07/09/21 Page 1 of 3 PageID 230




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           ORLANDO DIVISION

KIRK CULVER, on behalf of himself
and all others similarly situated,

      Plaintiff,

v.                                        Case No. 6:20-CV-02292-PGB EJK

PHH MORTGAGE CORPORATION ,
d/b/a NEWREZ, LLC

      Defendant.
___________________________

                       JOINT NOTICE OF SETTLEMENT

      Comes now, Plaintiff Kirk Culver AND Defendant PHH Mortgage

Corporation, by and through undersigned counsel of record, and hereby provide

the Court notice Plaintiff and Defendant have reached a settlement of Plaintiff’s

putative class-action lawsuit on an individual basis. The Parties are presently

drafting, finalizing, and executing the settlement and dismissal documents. Upon

execution of same, the Parties will jointly submit a Stipulation of Dismissal with

prejudice with each party to bear its own fees and costs. The Parties request thirty

(30) days to file the Stipulation of Dismissal and ask that the case be

administratively closed pending the filing of the Stipulation of Dismissal.

Alternatively, the Parties ask the Court to stay existing deadlines pending the

filing of the Stipulation of Dismissal.


[2137059/1]                                 1
Case 6:20-cv-02292-PGB-EJK Document 29 Filed 07/09/21 Page 2 of 3 PageID 231




      Dated: July 9, 2021          Respectfully submitted,

LOCKE LORD LLP                       ZEBERSKY PAYNE SHAW LEWENZ, LLP
777 South Flagler Drive              110 Southeast 6th Street, Suite 2900
East Tower, Suite 215                Fort Lauderdale, Florida 33301
West Palm Beach, FL 33401            Telephone: (954) 989-6333
Telephone: (561) 833-7700            Facsimile:   (954) 989-7781
Facsimile: (561) 655-8719            Primary      Email:        jshaw@zpllp.com;
                                     zludens@zpllp.com
/s/ Dale A. Evans Jr.                Secondary email: mlomastro@zpllp.com;
Fla. Bar. No.: 98496                 medmondson@zpllp.com
E-mail: dale.evans@lockelord.com
                                     /s/ Zachary D. Ludens
Defendant PHH Mortgage Corporation’s JORDAN A. SHAW, ESQ.
counsel                              Fla. Bar No.: 111771
                                     ZACHARY D. LUDENS, ESQ.
                                     Fla. Bar No.: 111620
                                     Plaintiff’s counsel

                                     METHVIN, TERRELL, YANCEY,
                                     STEPHENS & MILLER, P.C.
                                     2201 Arlington Avenue South
                                     Birmingham, AL 35205
                                     Telephone: (205) 939-0199
                                     Facsimile:   (205) 939-0399

                                     /s/ J. Matthew Stephens
                                     J. MATTHEW STEPHENS, ESQ.
                                     E-mail: mstephens@mtattorneys.com
                                     Fla. Bar No.: 0688649
                                     Plaintiff’s counsel

                                     NEWHART LEGAL, P.A.
                                     14611Southern Blvd. Suite 1351
                                     Loxahatchee, FL 33470
                                     Telephone: (561) 331-1806
                                     Facsimile: (561) 473-2946

                                     /s/ Darren R. Newhart
                                     Darren R. Newhart, Esq.
                                     Fla. Bar No.: 0115546
                                     E-mail: darren@newhartlegal.com
                                     Plaintiff’s counsel


[2137059/1]                          2
Case 6:20-cv-02292-PGB-EJK Document 29 Filed 07/09/21 Page 3 of 3 PageID 232




                             CERTIFICATE OF SERVICE

       I hereby certify that the foregoing was filed with the Court via the Court’s

CM/ECF system, which generated notices of electronic filing on all counsel of record.

                                        /s/ Zachary D. Ludens
                                        Zachary D. Ludens




[2137059/1]                                3
93030099
